                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN

PAUL D. AMMERMAN,

                               Plaintiff,                             OPINION AND ORDER
       v.
                                                                            17-cv-193-wmc
KALEB SINGLETON, ET AL.

                               Defendants.


       Pro se plaintiff Paul Ammerman brought this claim under 42 U.S.C. § 1983, alleging

that six current and former employees of the Wisconsin Department of Corrections

violated his First and Eighth Amendment rights during his incarceration at New Lisbon

Correctional Institution (“NLCI”). Now before the court is the defendants’ motion for

summary judgment. (Dkt. # 65.) For the reasons that follow, that motion will be granted.1



                                    UNDISPUTED FACTS2

    A. Overview of the Parties

       Plaintiff Paul Ammerman was incarcerated at NLCI from February 2016 until July

2016, after which he was transferred to Columbia Correctional Institution (“CCI”).

Plaintiff named six defendants, all of whom were employed during all relevant times by the

Wisconsin Department of Corrections at NLCI. Three of the defendants were employed



1
  Also before the court is plaintiff’s motion to strike defendants’ reply in support of proposed
findings of fact as untimely (dkt. # 83). The court denies this motion as defendants’ reply was in
fact timely; plaintiff cited the Local Rules for the Eastern District of Wisconsin, while this case is
obviously before the Western District of Wisconsin.

2
  Viewing the facts in the light most favorable to plaintiff as the non-moving party, the following
facts are material and undisputed for purposes of summary judgment, except where noted.
as security staff: Larry Fuchs was Security Director; Tim Crapser was a captain; and Shane

Hinton was a lieutenant. The remaining three defendants were employed as psychological

staff: Denise Romanow was a psychologist; and Kaleb Singleton and Samuel Murphy were

psychological associates. For ease, the court will refer to these two groups of defendants as

the “security staff defendants” and the “psychological staff defendants,” respectively.



    B. Facts Relating to Plaintiff’s Eighth Amendment Claim

       Prior to his incarceration at NLCI, Ammerman had been treated for mental health

issues and had been diagnosed with dysthymic disorder in 2012.3 During his six-month

stay at NLCI, Ammerman was seen multiple times by psychological staff, which was more

frequent than other inmates with similar clinical psychological needs during that period.

       According to defendants, psychological staff cannot prescribe medication; only

Health Services Unit (“HSU”) psychiatrists can do so. (Reply to Pl.’s Resp. to Defs.’ PFOF

(dkt. #81) ¶ 27.)4 Even so, the evidence cited by plaintiff suggests that HSU staff may

sometimes review PSU notes in deciding whether to prescribe medicine.                    (Id.)   And




3
  Also known as persistent depressive disorder, dysthymia is a “chronic (ongoing) type of depression
in which a person’s moods are regularly low.” Persistent Depressive Disorder, Medical Encyclopedia,
U.S.       National         Library        of        Medicine        (Sept.        11,       2019),
https://medlineplus.gov/ency/article/000918.htm.

4
  Plaintiff objected that “[t]his [statement] is not entirely true as the licensed medical doctor will
not consider medication without a referral from psychological staff.” (Id.) To support his objection,
plaintiff quoted an HSU doctor’s note in response to Ammerman’s request for medication which
stated, “I have reviewed the mental health screening from 2013 and the recent PSU notes. There
is NO indication for medication referral. You can work on NON-medical ways of dealing with your
mood + anxiety.” (Reply to Pl.’s Resp. to Defs.’ PFOF (dkt #81) ¶ 27.) However, that note does
not fully support his factual assertion. At most, it suggests medical doctors may look to
psychological staff for medication referrals.


                                                  2
defendants admit that PSU staff may refer patients to see an HSU psychiatrist. (Id.)

Therefore, the court considers it undisputed that PSU staff cannot formally prescribe

medication, but that they may refer a patient to HSU for a possible medical prescription.

      On April 12, 2016, Ammerman was seen by Psych. Assoc. Samuel Murphy. This

was Murphy’s first contact with Ammerman.         During the appointment, Ammerman

reported having anger issues and requested medication. Murphy discussed “non-medicated

techniques” with Ammerman and provided him with handouts on the topics of anxiety,

depression, sleep and relaxation. However, Murphy neither prescribed medication nor

reached a diagnosis.

      About four weeks later, on April 29, 2016, Ammerman had an appointment with

Psychologist Denise Romanow. Not Ammerman’s regular clinician, this was the only direct

contact Romanow had with Ammerman, who apparently brought along to that

appointment a psychological report that he had received from another doctor before his

incarceration at NLCI. In response to Ammerman’s request that she review his previous

psychological records, Romanow declined to consider the specific report he had with him,

but she did give him a release form so that all his records could be obtained. During that

appointment, Ammerman also reported that he was taking Gabapentin and was

experiencing “blurred vision” and “moodiness,” prompting Romanow to follow up with an

HSU nurse regarding Ammerman’s complaints. In response, Romanow was apparently

told that Ammerman had an HSU appointment regarding the symptoms scheduled in June.

Finally, Romanow encouraged Ammerman to review the materials he had previously

received from PSU and to contact PSU if necessary in the future.


                                            3
        Ammerman was again treated by Murphy on June 3, 2016, and reported having

“anger issues and depression.” (Murphy Decl. (dkt. # 71) ¶ 18.) At that appointment,

Murphy again declined to prescribe medication or reach a diagnosis, but he did schedule a

follow up appointment for June 20, 2016, to be seen by Psych. Assoc. Kaleb Singleton,

who was Ammerman’s primary mental health care provider at the time.            Singleton

diagnosed Ammerman with antisocial personality disorder and discussed coping skills with

him.    Although Ammerman also believed himself to be depressed, Singleton did not

diagnose him with depression.

        Just a few days later, on June 24, 2016, Ammerman sent a complaint to Security

Director Larry Fuchs, which Fuchs received on June 27, 2016. In that letter, Ammerman

complained about the treatment he was receiving from PSU. The day after Fuchs received

the complaint, he responded by instructing Ammerman to continue to work with the

clinical staff.

        On June 26, 2016, Ammerman also submitted a Psychological Services Request for

depression medication, to which Singleton responded by directing Ammerman to submit

a Health Services Request form. Ammerman apparently did so, but the psychiatrist on

duty declined to prescribe any medication, again instructing Ammerman to work on non-

medical ways of dealing with his mood and anxiety.



    C. Facts Relating to Plaintiff’s First Amendment Retaliation Claim

        During Ammerman’s June 20 appointment with Singleton, he also made specific

threats to stab two correctional officers. Singleton not only reported those threats, but

also authored a conduct report against Ammerman on June 22, 2016. After admitting his
                                           4
guilt, Ammerman was disciplined. This was actually the second conduct report Ammerman

received at NLCI, having been written up and disciplined for threatening to assault an

inmate in March 2016.

       On June 29, 2016, Singleton authored yet another conduct report against

Ammerman for conduct that allegedly occurred on June 28, 2016. (Singleton Decl., Ex.

1004 - 000021 (dkt #68-3).) That report was ultimately reviewed by Lieutenant Shane

Hinton, who determined that it should be processed as a minor conduct report. There

appears to be a genuine dispute as to the factual events underlying this third conduct report

at NLCI. Defendants allege that Ammerman said, “Fuck you Singleton. Fuck your bitch

ass. I’ll get you when I get out of here!” (Singleton Decl. (dkt. #69) ¶ 26.) Plaintiff disputes

this, citing to a declaration by Philip Novak, another inmate, which states, “I heard that

Mr. Ammerman received a conduct report for threatening Dr. Singleton. I am here to bear

witness that Mr. Ammerman did no such thing.” (Novak Decl. (dkt. #76).) However,

this dispute need not be resolved, since it is not material to the motion before the court

for reasons explained below.

       Also on June 29, 2016, the Institution Complaint Examiner (“ICE”) received a

complaint from Ammerman against Singleton, Murhpy and “Jane Doe” (likely Romanow)

regarding his medical treatment. In investigating that complaint, the examiner interviewed

Singleton and reviewed the two conduct reports he authored against Ammerman.

       At some point after the three conduct reports were filed, Fuchs approved a “Special

Placement Needs” (“SPN”) for Ammerman.              The SPN was removed, however, after

Warden Strahota had reviewed it and determined that it did not meet the SPN policy


                                               5
requirements. (Fuchs Decl. (dkt. # 72) ¶ 18.) Even so, the SPN triggered an early review

of Ammerman’s custody level by the Program Review Committee (“PRC”). 5 (Singleton

Decl., Ex. 1006 - 000008 (dkt. #69-5) 8.) The members of the PRC (none of whom are

defendants in this case) unanimously recommended that Ammerman be elevated to

maximum custody. As a result, Ammerman was transferred to Columbia Correctional

Institution, a maximum security prison.



                                           OPINION

       Plaintiff brings two civil rights claims. First, he asserts that NLCI Security Directory

Larry Fuchs and the psychological staff defendants -- Singleton, Murphy and Romanow --

were deliberately indifferent to his serious medical needs in violation of the Eighth

Amendment. Second, he claims that Singleton and the security staff defendants -- Fuchs,

Hinton and Crapser -- retaliated against him after he expressed complaints about his

medical treatment in violation of the First Amendment. Defendants move for summary

judgment on both claims.

       Summary judgment is appropriate where the moving party establishes “that there is

no genuine dispute as to any material fact,” and it “is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(a). The court must “constru[e] all facts and draw[] reasonable

inferences in the light most favorable to the non-moving party.” Alexander v. Casino Queen,




5
  Defendants alternatively referred to this committee as the “SPN committee” (Defs.’ Reply to Pl.’s
Resp. to Defs.’ PFOF (dkt. # 81) ¶ 35), “Parole Review Committee” (id. at ¶ 64), “classification
committee” (id. at ¶ 57), and “Program Review” committee (Fuchs Decl. (dkt # 72) ¶¶ 19-20.) For
clarity, the court will refer to it as the “Program Review Committee” or “PRC.”


                                                6
Inc., 739 F.3d 972, 977 (7th Cir. 2014). However, because the burden of proof ultimately

rests with the plaintiff, at summary judgment Ammerman “cannot merely allege the

existence of a factual dispute.” McPhaul v. Bd. of Comm’rs of Madison Cty., 226 F.3d 558,

563 (7th Cir. 2000), overruled on other grounds by Hill v. Tangherlini, 724 F.3d 965 (7th Cir.

2013). Instead, he “must supply evidence sufficient to allow a jury to render a verdict in

[his] favor.” Id. For the reasons explained below, plaintiff here has failed to meet this

burden.



I. Plaintiff’s Eighth Amendment Claim

       The Eighth Amendment imposes an obligation on the government “to provide

medical care for those whom it is punishing by incarceration.” Estelle v. Gamble, 429 U.S.

97, 103 (1976).     This obligation is violated when prison officials “display ‘deliberate

indifference to serious medical needs of prisoners.’” Greeno v. Daley, 414 F.3d 645, 652-

53 (7th Cir. 2005) (quoting Estelle, 429 U.S. at 104). A claim of such a violation includes

two elements: (1) “an objectively serious medical condition” and (2) “an official’s

deliberate indifference to that condition.” Arnett v. Webster, 658 F.3d 742, 750 (7th Cir.

2011) (citing Johnson v. Snyder, 444 F.3d 579, 584 (7th Cir. 2006)). A court should

“examine the totality of an inmate’s medical care when determining whether prison

officials have been deliberately indifferent to an inmate’s serious medical needs.” Walker

v. Peters, 233 F.3d 494, 501 (7th Cir. 2000) (citing Reed v. McBride, 178 F.3d 849, 855

(7th Cir. 1999)).




                                              7
       A. Serious Medical Condition

       An objectively serious medical condition “is one that has been diagnosed by a

physician as mandating treatment or one that is so obvious that even a lay person would

perceive the need for a doctor’s attention.” Greeno, 414 F.3d at 653 (citing Foelker v.

Outagamie County, 394 F.3d 510, 512-13 (7th Cir. 2005)).         The Seventh Circuit has

repeatedly held that psychiatric or psychological conditions may be a serious medical

condition. See, e.g., Giles v. Godinez, 914 F.3d 1040, 1049 (7th Cir. 2019); Meriwether v.

Faulkner, 821 F.2d 408, 413 (7th Cir. 1987); Wellman v. Faulkner, 715 F.2d 269, 272 (7th

Cir. 1983). Moreover, to establish the existence of a serious medical condition, a prisoner

need not “provide ‘objective’ evidence of his pain and suffering.” Greeno, 414 F.3d at 655

(citing Cooper v. Casey, 97 F.3d 914, 916-17 (7th Cir. 1996)). This is because “[p]ain,

fatigue, and other subjective, nonverifiable complaints are in some cases the only symptoms

of a serious medical condition.” Cooper, 97 F.3d at 917.

       Even so, defendants argue that plaintiff cannot prove an objectively serious medical

condition: “Did Ammerman need treatment (or, the medication that Mr. Ammerman

desired)? The answer is ‘No.’” (Defs.’ Br. in Support of Mot. for Summary J. (dkt # 66)

20.)   As an initial matter, defendants frame the inquiry too narrowly.       The relevant

question is whether the plaintiff has a serious medical condition, not whether the plaintiff

needed a particular kind of treatment. See, e.g., Greeno, 414 F.3d at 653 (severe heartburn

and frequent vomiting constituted an objectively serious medical condition); Berry v.

Peterman, 604 F.3d 435, 440 (7th Cir. 2010) (tooth decay was objectively serious medical

condition); Norfleet v. Webster, 439 F.3d 392, 395 (7th Cir. 2006) (arthritis is serious


                                             8
medical need). Ammerman’s alleged need for medication is more properly considered as

part of the second element, which generally concerns the appropriateness of defendants’

response to Ammerman’s condition.

       More importantly, the court disagrees with defendants’ broader claim that plaintiff

cannot establish the first element. Plaintiff has proffered sufficient evidence that his

psychological disorders presented an objectively serious condition.           First, Singleton

diagnosed Ammerman with antisocial personality disorder while incarcerated at NLCI, and

even before his incarceration, Ammerman had been diagnosed with dysthymic disorder.

Second, Singleton’s declaration states that a diagnosis of antisocial personality disorder is

“generally treated by cognitive-behavioral interventions.” (Singleton Decl. (dkt # 69)

¶ 14). From this evidence, a reasonable jury could conclude that plaintiff’s condition had

“been diagnosed by a physician as mandating treatment.” See Greeno, 414 F.3d at 653.

Third, plaintiff argues that his self-reported, psychological issues should be considered. For

example, in a psychological services request on June 2, 2016, Ammerman wrote that he has

been “trying to see the psychologist about [his] anxiety, depression, and anger issues.”

(Pl.’s Br. in Opp’n to Mot. for Summary J., Ex. 1001 - 000003 (dkt. #79-4).) Although

subjective, such self-reports may properly be considered as evidence of an objectively

serious medical condition. See Cooper, 97 F.3d at 917; Greeno, 414 F.3d at 653. This is

especially true where, as in this case, the condition alleged is a psychological disorder which

may present few, if any, objectively verifiable symptoms.          Accordingly, plaintiff has

presented sufficient evidence for a reasonable factfinder to conclude that he had an

objectively serious medical condition.


                                              9
       B. Deliberate Indifference

       Plaintiff has not, however, met his burden of production as to the second element

of his Eight Amendment claim. A claim of deliberate indifference to a serious medical

condition requires proof that defendants acted with “a sufficiently culpable state of mind.”

Johnson v. Doughty, 433 F.3d 1001, 1010 (7th Cir. 2006) (quoting Greeno, 414 F.3d at 653).

While a prisoner does not need to “establish that officials intended or desired the harm

that transpired,” Greeno, 414 F.3d at 653 (citing Walker v. Benjamin, 293 F.3d 1030, 1037

(7th Cir. 2002)), deliberate indifference is more than negligence or even gross negligence.

Figgs v. Dawson, 829 F.3d 895, 902-03 (7th Cir. 2016). Specifically, the official must

“know[] of and disregard[] an excessive risk to inmate health or safety.” Farmer v. Brennan,

511 U.S. 825 (1994).

       As an initial matter, plaintiff cannot establish liability against Security Director

Fuchs. As a non-medical official, Fuchs could “reasonably defer to the judgment of medical

professionals regarding inmate treatment.” Giles, 914 F.3d at 1049. Plaintiff appears to

argue that Fuchs was deliberately indifferent when, after receiving Ammerman’s complaint

about PSU’s treatment, he directed Ammerman to continue working with the clinical staff

at NLCI. But this is not enough for a jury to conclude that Fuchs knew of and consciously

disregarded an excessive risk to Ammerman’s health, especially in light of Fuchs’s

reasonable deference to the medical judgment of the psychological staff.

       As to the three remaining psychological staff defendants, no reasonable jury could

find that they were deliberately indifferent either.     Because the claim of deliberate

indifference here is based on allegedly inadequate medical treatment, “[a] medical


                                            10
professional is entitled to deference in treatment decisions unless no minimally competent

professional would have so responded under those circumstances.” Roe v. Elyea, 631 F.3d

843, 857 (7th Cir. 2011) (alteration in original) (quoting Sain v. Wood, 512 F.3d 886, 894-

95 (7th Cir. 2008)). “Mere differences of opinion . . . regarding a patient’s appropriate

treatment do not give rise to deliberate indifference.” Estate of Cole by Pardue v. Fromm, 94

F.3d 254, 261 (7th Cir. 1996). Even more to the point, “[t]o infer deliberate indifference

on the basis of a physician’s treatment decision, the decision must be so far afield of

accepted professional standards as to raise the inference that it was not actually based on

a medical judgment.” Norfleet, 439 F.3d at 396 (citing Estate of Cole, 94 F.3d at 262).

       Here, plaintiff dedicates much of his brief to explaining that the psychological staff

defendants (1) refused to rely on previous diagnoses received before coming to NLCI, and

(2) would not accept his self-reported diagnoses. Plaintiff also complains that he was

unable to receive medication for his mental disorders, specifically comparing one of

Psychological Associate Murphy’s non-medication treatments -- an anger management

packet -- to “giving a band aid for a broken leg.” (Pl.’s Opp’n (dkt. # 79) 12.) In response,

defendants do not dispute the facts underlying plaintiff’s arguments. Rather, they argue

that the treatment provided by the psychological staff defendants was reasonable, and as

such, certainly does not rise to the level of deliberate indifference.

       As an initial matter, defendants argue that the psychological staff defendants cannot

be held liable for failing to provide Ammerman with medication because psychological staff

cannot write such prescriptions. At the same time, defendants admit that psychological

staff can refer patients to a psychiatrist who could, in turn, prescribe medication. Moreover,


                                              11
under certain circumstances, refusal to refer a patient to a specialist can amount to

deliberate indifference.   See Greeno, 414 F.3d at 655 (“[A] jury could find deliberate

indifference from Dr. Daley’s refusal over a two-year period to refer Greeno to a specialist

or authorize an endoscopy.”). So, psychological staff’s inability to prescribe medication

does not by itself relieve them of liability.

       Even conceding this possible basis for liability, however, plaintiff has not presented

sufficient facts for a reasonable jury to infer deliberate indifference. To the contrary, the

undisputed record shows that Ammerman had at least four appointments with

psychological staff defendants during his six months at NCLI. Moreover, staff provided

him with various non-medication treatments, including discussions of coping skills and

handouts on anger management. Additionally, defendants Romanow and Murphy offered

specific reasons for why they did not rely on Ammerman’s previous medical diagnoses.

Specifically, Romanow testified that it is not her practice to review and rely on a patient’s

previous medical record “unless they are certified complete copies from the provider.”

(Romanow Decl. (dkt. # 70) ¶ 9.) She also noted that “diagnoses and mental health are

subject to change over time.” (Id.) Murphy similarly testified that “it is not appropriate

to rely on a psychological patient’s self-reported diagnosis because . . . [it] could be

inaccurate, and diagnostics of a person can change over time or may have been incorrect

initially.” (Murphy Decl. (dkt. # 71) ¶ 12.)

       Plaintiff argues that the psychology staff defendants’ decisions not to rely on

Ammerman’s previous diagnoses may amount to deliberate indifference, citing to McGill v.

Duckworth, 944 F.2d 344 (7th Cir. 1991), which suggests that deliberate indifference may


                                                12
be found if the defendant goes “out of [his] way to avoid acquiring unwelcome knowledge.”

Id. at 351. However, such is not the case here. The psychological staff defendants did not

go out of their way to avoid acquiring “unwelcome knowledge”; rather, they made a

professional decision as to whether or not to rely on Ammerman’s previous diagnoses and

self-reported diagnoses. Although plaintiff may have disagreed with the psychological staff

defendants’ decisions, deliberate indifference cannot be established by evidence of mere

differences of opinion regarding treatment. See Estate of Cole, 94 F.3d at 261 (“Mere

differences of opinion . . . regarding a patient’s appropriate treatment do not give rise to

deliberate indifference.”). Absent evidence that the treatment plaintiff actually received

was “so far afield of accepted professional standards as to raise the inference that it was

not actually based on a medical judgment,” Norfleet, 439 F.3d at 396, “[w]hat we have here

is not deliberate indifference to a serious medical need, but a deliberate decision by a doctor

to treat a medical need in a particular manner.” Snipes v. DeTella, 95 F.3d 586, 591 (7th

Cir. 1996). Because plaintiff’s complaints are neither supported by expert opinion, nor

manifestly unacceptable to a lay person, the court will grant summary judgment to

defendants on plaintiff’s Eighth Amendment claim.



II. Plaintiff’s First Amendment Retaliation Claim

       As noted above, plaintiff also alleges a First Amendment retaliation claim. At the

summary judgment stage, a plaintiff “must ‘show through specific evidence that a triable

issue of fact remains.’” Johnson v. Kingston, 292 F. Supp. 2d 1146, 1158 (W.D. Wis. 2003)

(quoting Liu v. T & H Machine, Inc., 191 F.3d 790, 796 (7th Cir. 1999)). Plaintiff’s

“subjective belief that the action was retaliatory . . . does not alone create a genuine issue
                                              13
of material fact.” Johnson v. Univ. of Wisconsin-Eau Claire, 70 F.3d 469, 480 (7th Cir. 1995),

abrogated on other grounds by Spiegla v. Hull, 371 F.3d 928 (7th Cir. 2004). To state a prima

facie case for retaliation under § 1983, plaintiff must produce sufficient evidence for a

reasonable jury to conclude that:     “(1) he engaged in activity protected by the First

Amendment; (2) he suffered a deprivation that would likely deter First Amendment

activity in the future; and (3) the First Amendment activity was ‘at least a motivating

factor’ in the Defendants’ decision to take the retaliatory action.” Bridges v. Gilbert, 557

F.3d 541, 546 (7th Cir. 2009) (citing Woodruff v. Mason, 542 F.3d 545, 551 (7th Cir.

2008)).

       After he filed complaints regarding inadequate health services, plaintiff’s basic claim

is that Singleton and the security staff defendants (Fuchs, Hinton and Crapser) retaliated

against him by (1) issuing a false conduct report against him and (2) approving an SPN

for him, the latter of which led to his transfer to a maximum security prison. (Pl.’s Br. in

Opp’n to Mot. for Summary J. (dkt. #79) 1.) Tellingly, however, Ammerman does not

dispute that he committed the acts that led to his first two conduct reports he received at

NCLI; he only claims that the third, June 29, 2016, conduct report was falsified and

retaliatory.

       Turning to the first element of a prima facie retaliation claim, Ammerman actually

submitted two complaints that were arguably protected by the First Amendment. The first

was the letter submitted to Fuchs complaining of the psychological care he was receiving.

This complaint was written on June 24, 2016, and received on June 27, 2016. The second

was a complaint received by the examiner on June 29, 2016. Defendants concede that at


                                             14
least the latter complaint was protected First Amendment activity, and although they do

not address the former complaint, it appears protected as well. See Bridges v. Gilbert, 557

F.3d 541, 554-55 (7th Cir. 2009) (confirming that prisoners have First Amendment right

to petition for redress of grievances and that the petition does not need to take a specific

form).

         Second, the court considers plaintiff’s alleged deprivations to determine if they

“would likely deter First Amendment activity in the future.” Bridges, 557 F.3d at 546.

Defendants concede, and the court agrees, that a transfer to a maximum security prison is

a deprivation that would likely chill speech. See Higgason v. Farley, 83 F.3d 807, 810 (7th

Cir. 1996) (“If a prisoner is transferred for exercising his own right of access to the courts,

or for assisting others in exercising their right of access to the courts, he has a claim under

§ 1983.”). The court also concludes that a retaliatory conduct report is a deprivation that

would likely deter future First Amendment activity.         Id. at 552 (stating that unjust

disciplinary charges may chill speech and may be a basis for an actionable First Amendment

retaliation claim); Greene v. Doruff, No. 09-CV-291, 2010 WL 3809828, at *4 (E.D. Wis.

Sept. 24, 2010), aff’d in part, rev’d in part, 660 F.3d 975 (7th Cir. 2011) (“Courts have

acknowledged that receiving retaliatory conduct reports may deter inmates from exercising

their First Amendment rights”); Tate v. Jenkins, No. 09-CV-169, 2010 WL 3809765, at *8

(E.D. Wis. Sept. 24, 2010) (noting that the issuance of a conduct report may be




                                              15
“actionable if taken in retaliation for the exercise of a constitutionally protected right”).6

       However, the third element of the retaliation claim requires the most attention. A

plaintiff has the burden of showing that the protected activity was “at least a motivating

factor” in the defendants’ decision to take a retaliatory action. Bridges, 557 F.3d at 546

(citing Woodruff, 542 F.3d at 551). Moreover, a defendant can rebut such a finding by

showing “that the harm would have occurred anyway -- that is, even if there had not been

a violation of the First Amendment -- and thus that the violation had not been a ‘but for’

cause of the harm for which he is seeking redress.” Greene v. Doruff, 660 F.3d 975, 977

(7th Cir. 2011). Of course, the plaintiff may then show that the defendants’ stated reasons

were pretextual. See Vukadinovich v. Board of Sch. Trs. of N. Newton Sch. Corp., 278 F.3d 693,

699 (7th Cir. 2002). “To show pretext and to survive summary judgment,” a plaintiff must

“produce evidence upon which a rational finder of fact could infer that the defendant[s’]

proffered reason[s] [are] lie[s].” McGreal v. Vill. of Orland Park, 850 F.3d 308, 314 (7th

Cir. 2017) (quoting Zellner v. Herrick, 639 F.3d 371, 379 (7th Cir. 2011)) (alterations in

original).

       As an initial matter, the court will dismiss plaintiff’s claim against Captain Crapser

as plaintiff failed to make any argument or present any evidence regarding his involvement




6
  Whether the issuance of an SPN in particular would likely deter First Amendment activity is more
difficult to determine here, as neither party provides much information as to what an SPN is.
Fuchs’s declaration is the only evidence that provides a hint, suggesting that an SPN may be used
to separate inmates from certain staff. (Fuchs Decl. (dkt. #72) ¶ 18 (“I put the SPN in place
because . . . I wanted him separated from the staff he threatened.”).) Regardless, for purposes of
this motion, the court will assume that there may be circumstances where, if used in retaliation,
such a separation could deter future speech, and therefore assumes without deciding that an SPN
is also a deprivation that may form the basis of a First Amendment retaliation claim.

                                               16
in the retaliation for which he seeks redress. See Vance v. Peters, 97 F.3d 987, 991 (7th Cir.

1996) (“Section 1983 creates a cause of action based on personal liability and predicated

upon fault; thus, liability does not attach unless the individual defendant caused or

participated in a constitutional deprivation.”) (quoting Sheik–Abdi v. McClellan, 37 F.3d

1240, 1248 (7th Cir. 1994)). As for Psychological Associate Singleton and Lieutenant

Hinton, plaintiff’s theory appears to be that they worked together to falsify the third

conduct report as retaliation for Ammerman’s lodging an ICE complaint. Singleton, for

his part, testified that he filed that report because Ammerman swore at him and threatened

him. In response, Ammerman provided a sweeping, general declaration from Novack,

another inmate, claiming that Ammerman “did no such thing.” Plaintiff argues that this

declaration alone creates a dispute of fact over the legitimacy of the third conduct report,

and as such defendants’ motion for summary judgment should be denied. Although the

court agrees that plaintiff has at least arguably demonstrated a genuine issue of fact,7

plaintiff has not shown that it is material to his retaliation claim. Even if Ammerman is

correct, and Hinton and Singleton did falsify their report, that act is only a First

Amendment violation if they falsified the report in retaliation for Ammerman’s ICE

complaint, and because plaintiff has not alleged sufficient facts for a reasonable jury to find

a retaliatory motive, that claim falls.

       In order to establish retaliatory motive, a plaintiff must prove that the defendant

knew of the protected conduct before the alleged retaliatory action. Wackett v. City of Beaver



7
  Novack’s declaration does not really account for how he could bear witness to Ammerman never
threatening Singleton, but the court will assume it is a good faith representation for now.

                                              17
Dam, 642 F.3d 578, 582 (7th Cir. 2011) (“For a viable case, [plaintiff] must prove

defendants’ knowledge of the protected speech to establish retaliation.”). With regard to

Hinton in particular, no evidence has been presented that he knew about either of

Ammerman’s protected complaints; therefore, the court must dismiss the claim against

him. To support his claim against Singleton, plaintiff points to undisputed evidence that

ICE received his complaint on June 29, 2016 -- the same day that the allegedly falsified,

third conduct report was authored -- and that the ICE examiner interviewed Singleton as

a part of her investigation into that complaint.

       Here, defendants point out that the examiner’s notes reference the June 29, 2016,

conduct report, which according to them shows that Singleton was interviewed about the

complaint after the conduct report was filed. For plaintiff’s theory to be true, the ICE

examiner would have had to receive the complaint, interview Singleton that same day, then

revisit the report after the allegedly falsified conduct report was filed, and include it in her

final report. Although theoretically possible, the court is unconvinced that a reasonable

jury could accept plaintiff’s theory, even viewing the facts in the light most favorable to

plaintiff.   “The mere existence of a scintilla of evidence in support of the plaintiff’s

position” is insufficient to prevail against a summary judgment motion, and that is all

plaintiff presents here. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 252 (1986). In

particular, plaintiff presented no evidence, other than the ICE report itself, to establish that

Singleton knew of either of Ammerman’s complaints before the alleged retaliatory action.

Therefore, the retaliation claim against Singleton will be dismissed as well.

       Plaintiff’s argument against Security Director Fuchs is similarly that Fuchs approved


                                              18
an SPN classification for Ammerman in retaliation for his June 24, 2016, complaint. As

support, plaintiff points out that the SPN was removed after Warden Strahota had

reviewed it and determined that it did not meet the SPN policy requirements. It is also

undisputed that Fuchs knew of the June 24, 2016, complaint as it was sent directly to him,

and he responded to it.

       Even assuming that plaintiff has presented sufficient evidence to support an

inference that retaliation was a “motivating factor” for Fuchs, however, defendants have

also presented undisputed rebuttal evidence.       Specifically, in his declaration, Fuchs

declared that he put the SPN in place because of the specific threats Ammerman made

against two correctional officers on June 20, 2016 -- both threats that Ammerman admitted

making. (Fuchs Decl. (dkt. #72) ¶ 16.) Although Fuchs acknowledged that “[t]hreats to

injure others do not routinely warrant a SPN,” he also explained that the SPN was put in

place for the following reasons: “I felt there [were] clear and convincing reasons to believe

Mr. Ammerman’s threat would be carried out. I wanted him separated from the staff he

threatened. The inmate had just come from maximum custody and had not completed

anger management.      Also, maximum security inmates at times struggle with all the

freedoms that come with medium custody institutions.” (Fuchs Decl. (dkt. #72) ¶ 18.)

Not only does plaintiff present no evidence to suggest that these reasons were pretextual,

but considering that he admitted to making the threats, no reasonable jury could infer that

Fuchs’s “proffered reason[s] [were] lie[s].” See McGreal, 850 F.3d at 314. While “[p]rison

walls do not form a barrier separating prison inmates from the protections of the

Constitution,” and prisoners therefore enjoy the protections of the First Amendment,


                                             19
Turner v. Safley, 482 U.S. 78, 84 (1987), “[n]ot being experts in prison administration, but

aware of the security problems in American prisons, judges sensibly defer within broad

limits to the judgments of prison administrators.” Toston v. Thurmer, 689 F.3d 828, 830

(7th Cir. 2012) (citing cases). So, too, here.

       In concluding that the June 29, 2016, conduct report and the SPN were not

retaliatory, the basis for plaintiff’s final argument for his transfer violating the First

Amendment is undercut. Although defendants did not themselves approve the transfer,

plaintiff basically argues that their impermissible motives in filing the conduct report and

approving the SPN led to his transfer. At most, however, the PRC report regarding the

decision to transfer Ammerman to a maximum security prison noted that the SPN merely

prompted an “early review” of Ammerman’s case. (Singleton Decl., Ex. 1006 - 000001

(dkt. #69-5) 8.)

       In fairness, the committee did consider the allegedly falsified conduct reports in their

review.   (Id. at 3-4.) Under a cat’s paw theory of liability -- wherein an improperly

motivated individual may be held liable for influencing an innocent decision-maker --

plaintiff’s argument is, therefore, at least facially plausible. Indeed, the Seventh Circuit

has suggested, although has not explicitly held, that such a claim of liability may even be

available under § 1983. Smith v. Bray, 681 F.3d 888, 899 (7th Cir. 2012), overruled on other

grounds by Ortiz v. Werner Enters., Inc., 834 F.3d 760 (7th Cir. 2016) (noting that there is

“precedent from five other circuits for imposing individual liability” on a cat’s paw theory

in a § 1983 claim and also recognizing cat’s paw liability under § 1981); but see Coleman v.

Dunlap, 695 F.3d 650, 654 (7th Cir. 2012) (questioning in dicta whether cat's paw theory


                                             20
is available in § 1983 cases where vicarious liability is ordinarily inapplicable). To lead to

a finding of liability, however, such a theory requires proof of an impermissible motive on

the part of the person influencing the decisionmaker. Having concluded that plaintiff

could not establish retaliatory motive for any of the defendants for reasons discussed above,

even a cat’s paw theory of liability cannot be supported.

          Accordingly, defendants are entitled to summary judgment on plaintiff’s remaining

claims.



                                            ORDER

          IT IS ORDERED that:

          1) Defendants’ motion for summary judgment (dkt. #65) on all claims is
             GRANTED.

          2) Plaintiff’s motion to strike defendants’ reply as untimely (dkt. # 83) is
             DENIED.

          1) The clerk of court is directed to enter judgment consistent with this order and
             close this case.

          Entered this 7th day of November, 2019.

                                             BY THE COURT:

                                             /s/
                                             __________________________________
                                             WILLIAM M. CONLEY
                                             District Judge




                                               21
